DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 3-13 are currently pending.

Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, filed on 05-10-2022. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “equipment provided on a transportation vehicle and configured for collecting transportation vehicle-based data” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Specifically, a sensor or the like.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Intended Use
At least claim 1 (claim 4 parallel in scope) contain statements of intended use such as:
“wherein data sets relate to predefined route sections travelled by a swarm of data-collecting transportation vehicles including the transportation vehicle”,
“swarm size which defines how many transportation vehicles per unit of time are to collect data for the specified route section”,
“and time interval which defines a time interval in which data is to be acquired for the route section”, and
“when the number of headers reaches a predefined value,  wherein the predefined value corresponds to the swarm size of the respective order”.

A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. Claimed limitations in claim 1 contain limitations specific to a smaller scale of crowd-sourcing information. Predefined routes (specific delivery routes), swarm size (specific to the size of a trucking fleet), time intervals (specific to delivery routes/times), and headers corresponding to a fleet size are all limitations/design choices based upon a small scale of crowd-sourcing for a specific application. However, if the prior art structure is capable of performing the intended use, and discloses an analogous method on a larger scale, then it meets the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Iyoda (DE 102016110794 A1) in view of Koch (US 20140277902 A1).

REGARDING CLAIM 1, Iyoda discloses, equipment provided on a transportation vehicle and configured for collecting transportation vehicle-based data (Iyoda: [0096]); and a backend computer, wherein the transportation vehicle equipment is configured to transfer the data to the backend computer (Iyoda: [0008]), wherein data sets relate to predefined route sections travelled by a swarm of data-collecting transportation vehicles including the transportation vehicle (Iyoda: [0020-0022]; [0084]), wherein the backend computer is configured to store parameterized orders for acquisition of transportation vehicle-based data (Iyoda: [0008] “...it is determined in the server whether the information acquisition condition is met, and the vehicle event data is uploaded to the server when it is determined by the determination part that the information acquisition condition is met... the communication load of the information collection system as a whole can be reduced compared to a configuration in which the vehicle event data of the vehicle event is always uploaded to the server whenever the vehicle event is detected...”; also see [0095-0096]; [0224]; [0118-0120]), and time interval which defines a time interval in which data is to be acquired for the route section (Iyoda: [0007]; [0084]), wherein route-related data is transferred to the backend computer from each transportation vehicle of the swarm as a header that includes an overview of the transportation vehicle-based data stored temporarily in the respective transportation vehicle, wherein the backend computer includes a processor configured to compare a transferred header to requirements of orders defined by the parameters and to classify, in response to a positive comparison, the transferred header as capable of being retrieved an order management system for managing the orders (Iyoda: see at least ¶'s [0008]; [0096]; [0146]), when the number of headers reaches a predefined value,  wherein the predefined value corresponds to the swarm size of the respective order, and a data set management system for managing and processing the retrieved data sets (Iyoda: see at least ¶'s [0008] ... it is determined in the server whether the information acquisition condition is met, and the vehicle event data is uploaded to the server when it is determined by the determination part that the information acquisition condition is met... For example, with respect to the vehicle event for which the information acquisition condition is not met, only the first transmission signal is transmitted to the server, and the vehicle event data is not uploaded to the server...; [0096] ... Items are used for / as the first information to determine whether the information acquisition condition described hereinafter is met. It is noted that the term “vehicle event” in the following items (1) to (4) means the vehicle event that the vehicle event detection part 101 detects; [0146] ... in the server 3, it is determined whether the information acquisition condition is met, and the vehicle event data is uploaded to the server 3 when it is determined by the determination process part 302 that the information acquisition condition is met.).
Iyoda discloses retrieves the data sets associated with the headers (see at least ¶'s Iyoda [0008]; [0096]; [0146]). Iyoda does not explicitly disclose, wherein each parameterized order comprises at least the following parameters: route section which defines a route section for which transportation vehicle-related data is to be collected, swarm size which defines how many transportation vehicles per unit of time are to collect data for the specified route section, a transportation vehicle management system which communicates with the transportation vehicles and which retrieves the data sets associated with the headers which are classified as capable of being retrieved from the transportation vehicles of the swarm.
However, in the same field of endeavor, Koch discloses, [0020] “In another embodiment, the vehicle management system can implement a method for predicting road health issues such as potholes and degraded cracking based on remote sensor data from vehicles. Vehicles today with telematic equipment can easily obtain accelerometer based events such as g forces in 3 axes. This method can use a volume of sensor data to predict and pinpoint poor road quality or health. For example, if enough vehicles denote a heavy g-force incident (typically in the z axis) in the same location, most likely there is a bad pothole or degraded concrete cracking and or level change. Cities, public works, and highway maintenance entities can use this data to proactively identify the most troubling road health issues in their areas of responsibility”; [0022] “In the computing environment 100, one or more in-vehicle devices 104 and management devices 140 communicate with the vehicle management system 110 over a network 108. The in-vehicle devices 104 can include computing devices installed in fleet vehicles. These devices 104 can include navigation functionality, routing functionality, and the like. The in-vehicle devices 104 can receive route information and other information from the vehicle management system 110. In addition, the in-vehicle devices 104 can report information to the vehicle management system 110, such as driver location, vehicle sensor data, vehicle status (e.g., maintenance, tire pressure, or the like), and so forth”; [0084] “The vehicle management system 110 can include a number of features that enable fleets of vehicles or mobile units to be managed in a dynamic environment. Fleets of vehicles can be used to make deliveries, to support service calls, and to move personnel from place to place. Delivery vehicles typically take on a load from a depot and make deliveries to a number of customers in a limited region. Long distance deliveries are typically handled by long haul trucks of various types. They are typically point-to-point over hundreds of miles and may have a single destination or multiple destinations. Single destination deliveries may include containers that are offloaded from ocean based shipping vessels or from factories to depots or loading docks”, for the benefit of maintaining a healthy fleet.
In this case, making deliveries (predefined delivery routes) or transporting personnel from place to place (beginning of shift/end of shift/shift change to and from a predefined common parking facility/area) is interpreted as “data sets relate to predefined route sections” and "route section which defines a route section for which transportation vehicle-related data is to be collected".
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify an information collection system includes an on-vehicle device and a server disclosed by Iyoda to include predefined routes for data collection taught by Koch. One of ordinary skill in the art would have been motivated to make this modification in order to maintain a healthy fleet.

REGARDING CLAIM 3, Iyoda in view of Koch remain as applied above to claim 1, and further, Iyoda also discloses, the backend computer further comprises an apparatus for temporarily storing headers which are not currently required (Iyoda: [0008]).
lyoda does not explicitly recite the terminology, “temporarily storing”. However, lyoda does disclose temporarily storing data and disposal of information not meeting required conditions, which is interpreted as a parallel teaching.

REGARDING CLAIM 4, similar in scope and spirit to claim 1, limitations and motivations addressed, see claim 1 above (supra).

REGARDING CLAIM 5, Iyoda in view of Koch remain as applied above to claim 4, and further, Iyoda also discloses, headers not currently required are stored for a predefined time period (Iyoda: [0008]).
In this case, “event for which the information acquisition condition is not met, only the first transmission signal is transmitted to the server” is interpreted as a temporary/predefined storage before disposal.

REGARDING CLAIM 6, Iyoda in view of Koch remain as applied above to claim 5, and further, Iyoda also discloses, headers not currently required are compared with the defined requirements of the orders within the predefined time period (Iyoda: [0008]).
In this case, “the vehicle event data is uploaded to the server when it is determined by the determination part that the information acquisition condition is met” is interpreted as “compared with the defined requirements”.
In this case, “acquisition condition is not met, only the first transmission signal is transmitted to the server, and the vehicle event data is not uploaded to the server” is interpreted as “predefined time”.

REGARDING CLAIM 7, Iyoda in view of Koch remain as applied above to claim 4, and further, Iyoda also discloses, the parameter of the time interval of each order is additionally assigned a repetition frequency with which the order is repeated (Iyoda: [0008]; [also see FIG. [18-27] process is repeated for all new data acquired.]).

REGARDING CLAIM 8, Iyoda in view of Koch remain as applied above to claim 4, and further, Iyoda also discloses, each order comprises: already requested data sets, and already received data sets (Iyoda: [0096] A previous detection situation (history) of the same type of vehicle event (hereinafter referred to as “a fourth element”); [0106] With reference to the fourth item information, the first information acquisition part can identify the previous detection situation of the same type of the vehicle event by referring to the vehicle event detection number information (see) stored in the recording area in the first memory; [FIG. 18-27] each order comprises: already requested data sets, and already received data sets can be observed; [also see ¶'s[0182-0193]]).
Iyoda does not explicitly recite the terminology "already requested", and "already received". However, Iyoda does teach a variety of acquisition conditions for gathered/received data, same type and history, and how the data will be managed, which is the functional limitation of the claim.

REGARDING CLAIM 9, Iyoda in view of Koch remain as applied above to claim 8, and further, Iyoda also discloses, in response to retrieval of a header, the requesting of the retrieval is noted in the parameter of already requested data sets (Iyoda: [0096] A previous detection situation (history) of the same type of vehicle event (hereinafter referred to as “a fourth element”); [0106] With reference to the fourth item information, the first information acquisition part can identify the previous detection situation of the same type of the vehicle event by referring to the vehicle event detection number information (see) stored in the recording area in the first memory; [FIG. 18-27] in response to retrieval of a header, the requesting of the retrieval is noted in the parameter of already requested data sets can be observed; [see ¶'s[0182-0193]]), and, in response to reception of the requested data set, the reception is noted in the parameter of already received data sets (Iyoda: [0096] A previous detection situation (history) of the same type of vehicle event (hereinafter referred to as “a fourth element”); [0106] With reference to the fourth item information, the first information acquisition part can identify the previous detection situation of the same type of the vehicle event by referring to the vehicle event detection number information (see) stored in the recording area in the first memory; [FIG. 18-27] in response to reception of the requested data set, the reception is noted in the parameter of already received data sets can be observed; [see ¶'s[0182-0193]]).
Iyoda does not explicitly recite the terminology, “in response to retrieval of a header, the requesting of the retrieval is noted in the parameter of already requested data sets, and, in response to reception of the requested data set, the reception is noted in the parameter of already received data sets.” Iyoda does however teach sorting/distributing/managing data, which is the functional limitation of the claim.

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Iyoda (DE 102016110794 A1) in view of Koch (US 20140277902 A1) as applied to claim 4 above, and further in view of Chun (US 20150186548 A1).

REGARDING CLAIM 10, Iyoda in view of Koch remain as applied above to claim 4, and further, Iyoda in view of Koch do not explicitly disclose, each header capable of being retrieved is stored together with further parameters in a retrieval register, by which the data set associated with the header from the respective transportation vehicle is retrieved.
However, in the same field of endeavor, Chun teaches, “The data transceiving server 210 may be configured to receive the data of the ECU 10 provided from the telematics terminal 100 via the network. Further, the data transceiving server 210 may be configured to transmit an acquirement event file 224, provided from the control server 230, to the telematics terminal 100 via the network. Configuration files may be stored in the database server 220. In other words, the database server 220 may be configured to store configuration files that correspond to each of a plurality of ECUs. The database server 220 may be a diagnostic information management system-inside (DIMS-I) server managed by a vehicle manufacturer. The control server 230 may be configured to determine a version of the ECU 10 through the data transceiving server 210, and search for a configuration file 222 that corresponds to the version of the ECU 10 among the configuration files stored in the database server 220” (Iyoda: [0035]); “The control server 230 may be configured to generate the acquirement event file 224 for acquiring the data of the ECU 10 using the configuration file 222. The acquirement event file 224 may include data item information, data address information, data conversion rule information, and acquirement period information about data desired to acquire. Further, the acquirement event file 224 may further include acquirement condition information. The control server 230 may be configured to transmit the acquirement event file 224 to the telematics terminal 100 via the data transceiving server 210, and the telematics terminal 100 may be configured to acquire the data of the ECU 10 using the acquirement event file” (Iyoda: [0037]); [also see Chun: ¶[0042], Claims [1, 7]], for the benefit of specifically selecting data necessary, and acquire the necessary data (Chun: [0014]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify an information collection system includes an on-vehicle device and a server disclosed by a modified Iyoda to include data details and address taught by Chun. One of ordinary skill in the art would have been motivated to make this modification in order to selectively acquire data details for a situational diagnosis.

REGARDING CLAIM 11, Iyoda in view of Koch and Chun remain as applied above to claim 10, and further, Chun also teaches, each header capable of being retrieved is respectively assigned a retrieval register by which the associated data set is retrieved from the transportation vehicle (Chun: [0035] The data transceiving server 210 may be configured to receive the data of the ECU 10 provided from the telematics terminal 100 via the network. Further, the data transceiving server 210 may be configured to transmit an acquirement event file 224, provided from the control server 230, to the telematics terminal 100 via the network. Configuration files may be stored in the database server 220. In other words, the database server 220 may be configured to store configuration files that correspond to each of a plurality of ECUs. The database server 220 may be a diagnostic information management system-inside (DIMS-I) server managed by a vehicle manufacturer. The control server 230 may be configured to determine a version of the ECU 10 through the data transceiving server 210, and search for a configuration file 222 that corresponds to the version of the ECU 10 among the configuration files stored in the database server 220; [0037] The control server 230 may be configured to generate the acquirement event file 224 for acquiring the data of the ECU 10 using the configuration file 222. The acquirement event file 224 may include data item information, data address information, data conversion rule information, and acquirement period information about data desired to acquire. Further, the acquirement event file 224 may further include acquirement condition information. The control server 230 may be configured to transmit the acquirement event file 224 to the telematics terminal 100 via the data transceiving server 210, and the telematics terminal 100 may be configured to acquire the data of the ECU 10 using the acquirement event file; [also see ¶[0042], Claims [1, 7]]).

REGARDING CLAIM 12, Iyoda in view of Koch and Chun remain as applied above to claim 10, and further, Iyoda teaches, each header capable of being retrieved is respectively assigned a retrieval register (Iyoda: [FIG. 18] retrieval headers can be observed), each retrieval register is assigned an order (Iyoda: [FIG. 18-27] each retrieval register is assigned an order can be observed.), and a retrieval register has more than one header (Iyoda: [FIG. 18-27] more than one header can be observed.).

REGARDING CLAIM 13, Iyoda in view of Koch and Chun remain as applied above to claim 12, and further, Chun also teaches, the data sets assigned to the headers of a retrieval register are retrieved from the corresponding transportation vehicles when the number of headers of a retrieval register reaches a predefined value (Chun: [0037] The control server 230 may be configured to generate the acquirement event file 224 for acquiring the data of the ECU 10 using the configuration file 222. The acquirement event file 224 may include data item information, data address information, data conversion rule information, and acquirement period information about data desired to acquire. Further, the acquirement event file 224 may further include acquirement condition information. The control server 230 may be configured to transmit the acquirement event file 224 to the telematics terminal 100 via the data transceiving server 210, and the telematics terminal 100 may be configured to acquire the data of the ECU 10 using the acquirement event file; [Claim 1] A method of acquiring data of an electronic control unit, comprising: receiving, by a telematics server, information regarding a version of the electronic control unit mounted within a vehicle from a telematics terminal; searching for, by the telematics server, a configuration file that corresponds to the version of the electronic control unit; generating, by the telematics server, an acquirement event file for acquiring the data of the electronic control unit using the configuration file; transmitting, by the telematics server, the acquirement event file to the telematics terminal; and receiving, by the telematics server, the data of the electronic control unit from the telematics terminal in response to transmitting the acquirement event file, wherein data communication between the telematics terminal and the electronic control unit uses a controller area network (CAN) calibration protocol (CCP).).

Response to Arguments
Applicant’s arguments, see rejections under 35 USC §101, filed 05-10-2022, with respect to the rejection of claim 1 under 35 USC §101 have been fully considered and are persuasive.  The rejection of claim 1 under 35 USC §101 has been withdrawn. 

Applicant's arguments filed 05-10-2022 with regards to the rejection of claim 1 under 35 USC §103 have been fully considered but they are not persuasive.
The applicant has contended that the prior art of record fails to disclose, “a system or method including equipment provided on a transportation vehicle and configured for collecting transportation vehicle-based data; and a backend computer, wherein the transportation vehicle equipment is configured to transfer the data to the backend computer, wherein data sets relate to predefined route sections travelled by a swarm of data-collecting transportation vehicles including the transportation vehicle, wherein the backend computer is configured to store parameterized orders for acquisition of transportation vehicle-based data, wherein each parameterized order comprises at least the following parameters: route section which defines a route section for which transportation vehicle- related data is to be collected, swarm size which defines how many transportation vehicles per unit of time are to collect data for the specified route section, and time interval which defines a time interval in which data is to be acquired for the route section, wherein route-related data is transferred to the backend computer from each transportation vehicle of the swarm as a header that includes an overview of the transportation vehicle-based data stored temporarily in the respective transportation vehicle, wherein the backend computer includes a processor configured to compare a transferred header to requirements of orders defined by the parameters and to classify, in response to a positive comparison, the transferred header as capable of being retrieved, an order management system for managing the orders, a transportation vehicle management system which communicates with the transportation vehicles and which retrieves the data sets associated with the headers which are classified as capable of being retrieved from the transportation vehicles of the swarm when the number of headers reaches a predefined value, wherein the predefined value corresponds to the swarm size of the respective order, and a data set management system for managing and processing the retrieved data sets, as recited in the amended independent claims”. And further, “Iyoda lacks data sets related to predefined route sections travelled by a swarm of data-collecting transportation vehicles, each parameterized order comprising a route section, and swarm size and time interval”. The examiner respectfully disagrees.
As cited above, Iyoda in view of Koch and Chun discloses all of the conditions and concepts presented by the applicant. Where the prior art or record and instant application differ is in the fact that the instant application is specific to a smaller scale of crowd-sourcing, specific to a small/closed crowd-sourcing method. Be-that-as-it-may, the scope and spirit are the same, which the prior art discloses crowd-sourcing on a larger scale. The instant application has a specific design choice and intended use based on scale, which does not differentiate the instant application over the prior art of record. Because Iyoda in view of Koch and Chun discloses that which is claimed, the examiner respectfully maintains the rejection of claim 1 under 35 USC §103.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARRON SANTOS whose telephone number is (571)272-5288. The examiner can normally be reached Monday - Friday: 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANGELA ORTIZ can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S./             Examiner, Art Unit 3663                                                                                                                                                                                           /MACEEH ANWARI/Primary Examiner, Art Unit 3663